 



EXHIBIT 10.L.1

AMENDMENT NO. 2 TO THE
EL PASO CORPORATION
SUPPLEMENTAL BENEFITS PLAN

     Pursuant to Section 6.7 of the El Paso Corporation Supplemental Benefits
Plan, Amended and Restated effective as of December 7, 2001, as amended (the
“Plan”), the Plan is hereby amended as follows, effective June 1, 2004:

     Section 5.4(a) is hereby deleted in its entirety and replaced with the
following:

“(a) Supplemental Pension Benefit Payments. The payment of any supplemental
pension benefits pursuant to Section 5.1 owed to a Participant (or his or her
Surviving Spouse) shall be made in lump sum as soon as practicable after the
Participant’s termination of employment with the Employer unless the Participant
made a valid irrevocable election to receive such payment in a form other than a
lump sum payment prior to the effective date of this Amendment. The amount of
the payment under this subparagraph 5.4(a) shall be determined pursuant to
Section 5.5; provided, however, no such payment shall be required to be made to
the Participant if the amount of the payment the Participant is entitled to
receive for supplement pension benefits under this Plan is less than $100.”

     Section 5.4(b) is hereby deleted in its entirety and replaced with the
following:

“(b) Supplemental RSP Benefit Payments. The payment of any supplemental RSP
benefits pursuant to Section 5.2 owed to a Participant (or his or her
Beneficiary) shall be made in a lump sum as soon as practicable after the
Participant’s termination of employment with the Employer and shall be in an
amount equal to the Participant’s ledger account balance at the time of such
payment; provided, however, no such payment shall be required to be made to the
Participant if the amount of the payment the Participant is entitled to receive
for supplemental RSP benefits under this Plan is less than $100.”

     Section 5.5 is hereby deleted in its entirety and replaced with the
following:

“5.5 Determination of Supplemental Pension Benefit Payments

     Subject to Section 5.6 and 5.7, the amount of a payment of supplemental
pension benefits pursuant to Section 5.1 to a Participant (or his or her
Surviving Spouse in the event of the Participant’s termination of employment on
account of death) shall be determined by calculating the benefit according to
the terms of the Pension Plan as a single life annuity.”

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 1st day of June, 2004.

            EL PASO CORPORATION
      By:   /s/ Susan B. Ortenstone         Susan B. Ortenstone        Its
Senior Vice President,
Human Resources     

     
Attest:
   
 
   
/s/ David L. Siddall

--------------------------------------------------------------------------------

   
Corporate Secretary
   

 